UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

CIRCUSTRIX HOLDINGS, LLC,
                                                                      ORDER
                          Plaintiff,
                                                                 20 Civ. 122 (PGG)
JEFFREY LEE,

                          Defendant.

PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff CircusTrix Holdings, LLC commenced this action and moved for an

Order to Show Cause for a Preliminary Injunction and Temporary Restraining Order. The Court

entered the Order to Show Cause and Temporary Restraining Order on January 21, 2020. (Dkt.

No. 17) Defendant Jeffrey Lee has “agree[d] to stipulate to preliminary injunction relief in the

form requested.” (Def. Reply Br. (Dkt. No. 23) at 1)

               Therefore, it is hereby ORDERED that Defendant is enjoined, prior to the

expiration of his five-year non-competition period (i.e. prior to December 16, 2021), from (1)

continuing to promote Flow Supreme Air Sports (“Flow”), opening Flow to the public, or

otherwise violating his non-compete agreement; or (2) soliciting CircusTrix’s customers, in

violation of CircusTrix’s rights under the parties’ Membership Interest Purchase Agreement.

Dated: New York, New York
       January 30, 2020
